UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — June 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Stock markets around the world continue to exhibit volatility due to Europes unresolved sovereign debt crisis, Chinas decelerating economy, and slower-than-expected economic growth in the United States. At the end of June, however, the European summit in Brussels offered evidence that policymakers were taking positive steps toward resolving the eurozones debt crisis. Although a lasting resolution remains to be seen, investors were heartened by the European developments, and the rally that came on the final day of the month pushed stocks to their best June in more than a decade. This performance followed a sharp market sell-off in May. Putnams fundamental, bottom-up investment approach is well suited to uncovering opportunities in todays volatile market environment, while seeking to guard against downside risk. In this climate, it is also important to rely on the expertise of your financial advisor, who can help you maintain a long-term focus and balanced investment approach. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/12) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value June 30, 2012 Class IA: $7.55 Class IB: $7.52 Total return at net asset value George Barclays U.S. Putnam (as of Class IA Class IB Russell 1000 Aggregate Blended 6/30/12) shares* shares* Value Index Bond Index Index 6 months 6.43% 6.18% 8.68% 2.37% 6.26% 1 year 4.41 4.02 3.01 7.47 5.70 5 years –11.64 –12.87 –10.49 38.90 13.08 Annualized –2.44 –2.72 –2.19 6.79 2.49 10 years 30.45 27.09 67.22 72.96 82.45 Annualized 2.69 2.43 5.28 5.63 6.20 Life 43.59 39.06 77.66 129.45 115.30 Annualized 2.59 2.35 4.14 6.04 5.56 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the Russell 1000 Value Index and 40% of which is based on the Barclays U.S. Aggregate Bond Index. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Reflects equity holdings and cash only. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/12. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers How would you characterize the investment environment for the six months ended June 30, 2012? While volatility continued to define the market environment throughout the first half of 2012, it was a tale of two different quarters. In the first three months of the year, stocks posted their strongest first-quarter gains in more than a decade. The largest advances came from stocks of cyclical companies, which tend to perform better during periods of economic growth and thereby inspire greater investor confidence. Strong U.S. corporate earnings also helped drive equity market performance during the first quarter of 2012. That growth momentum not only stalled during the second quarter, but also began to backslide. This change of fortune came amid signs that the eurozone sovereign debt crisis was reigniting, economic activity in the emerging markets was continuing to slow, and the U.S. economy’s growth trajectory was flattening out. On balance, most equity markets advanced slightly during the past six months, but the pace of the advance decelerated as the period drew to a close. A similar story evolved in the bond market. During the first quarter, as economic growth prospects were on the rise, the higher-risk spread sectors of the bond market did well, solidly outpacing U.S. Treasuries. But again, as those growth prospects faded in the face of renewed fears about the eurozone and China, Treasuries and other safe-haven sectors of the bond market rallied strongly. How did George Putnam Balanced Fund perform in this volatile market environment? The fund is managed as a fairly conservative, balanced portfolio aimed at providing low volatility. We favor high-quality stocks and bonds, seeking both capital appreciation and current income, regardless of market conditions. The changing fortunes of the capital markets during the past six months presented challenges and opportunities for the fund. Our conservative approach was somewhat of a drag on performance during the first quarter of 2012, as the equity market’s advance was driven more by cyclical, growth-oriented stocks than the blue-chip names we tend to own in the fund. Similarly, on the bond side, our conservative bias was toward U.S. Treasuries, investment-grade corporate bonds, and agency issues, which generally did not contribute the same level of yields delivered by sectors of the bond market farther out on the risk spectrum. This overall investment approach served us better during the second quarter, when investors’ concerns over slowing global economic growth had them seeking the higher-quality, safer investments favored by this fund. What influenced the performance of the fund’s equity sleeve? The fund’s equity sleeve performed generally in line with the large-cap market. It was negatively influenced by its underweight to the financials sector, which performed well in the first half of the period. It also was hurt by security selection in the health-care sector, particularly by its overweights to some large health-care insurers, which investors shunned due to uncertainties over the future of health-care reform. Out-of-index positions in some large integrated oil companies detracted from performance as well, as energy prices fell on slowing global growth prospects. On the plus side, favorable stock selection in the consumer discretionary, consumer staples, and industrials sectors all contributed to the fund’s performance. How did the fixed-income holdings fare? Our allocation to fixed-income securities is meant mainly to lower volatility in the overall portfolio. During the past six months — but especially during the second quarter — the fund’s fixed-income sleeve outpaced its benchmark, mostly as a result of its bias toward high-quality bonds in a market environment that was shifting more and more toward lower-risk investments. What is your near-term outlook? The global investment environment remains challenged by some long-term, macroeconomic headwinds, among them the ongoing debt crisis in the eurozone, worries about slowing growth in the emerging markets, and uncertainty about how the U.S. political landscape will play out as the year progresses. We believe these issues will continue to bring volatility to the global marketplace for some time to come. What we will be looking for in future investments are companies that have proved themselves by successfully navigating such environments in the past and that have cash on their balance sheets and solid dividends. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Value stocks may fail to rebound, and the market may not favor value-style investing. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager David M. Calabro joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Raman Srivastava is a CFA charterholder. He joined Putnam in 1999 and has been in the investment industry since 1997. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Geor ge Putnam Balanced Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2012, to June 30, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/12 for the 6 months ended 6/30/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.80 $5.08 $3.72 $4.97 Ending value (after expenses) $1,064.30 $1,061.80 $1,021.18 $1,019.94 Annualized expense ratio 0.74% 0.99% 0.74% 0.99% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT George Putnam Balanced Fund 3 The fund’s portfolio 6/30/12 (Unaudited) COMMON STOCKS (57.1%)* Shares Value Basic materials (1.6%) Alcoa, Inc. 33,200 $290,500 Dow Chemical Co. (The) 7,000 220,500 E.I. du Pont de Nemours & Co. 18,700 945,659 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 5,900 201,013 Nucor Corp. 9,100 344,890 PPG Industries, Inc. 5,800 615,496 Rio Tinto PLC ADR (United Kingdom) 3,200 152,992 Weyerhaeuser Co. R 5,516 123,338 Capital goods (2.4%) Eaton Corp. 8,000 317,040 Emerson Electric Co. 6,500 302,770 Illinois Tool Works, Inc. 11,200 592,368 Ingersoll-Rand PLC 4,500 189,810 Lockheed Martin Corp. 3,000 261,240 Northrop Grumman Corp. 14,800 944,092 Parker Hannifin Corp. 4,200 322,896 Raytheon Co. 12,300 696,057 Staples, Inc. 17,100 223,155 United Technologies Corp. 5,300 400,309 Communication services (4.2%) AT&T, Inc. 62,800 2,239,447 Comcast Corp. Class A 41,600 1,329,951 DIRECTV Class A † 2,600 126,932 Juniper Networks, Inc. † 6,000 97,860 Time Warner Cable, Inc. 5,800 476,180 Verizon Communications, Inc. 51,140 2,272,661 Vodafone Group PLC ADR (United Kingdom) 29,100 820,038 Conglomerates (2.7%) 3M Co. 4,000 358,400 General Electric Co. 162,800 3,392,751 Tyco International, Ltd. 19,700 1,041,144 Consumer cyclicals (6.1%) Bed Bath & Beyond, Inc. † 6,100 376,980 Carnival Corp. 9,100 311,857 Ford Motor Co. 31,200 299,208 Hasbro, Inc. 13,100 443,697 Home Depot, Inc. (The) 9,700 514,003 Johnson Controls, Inc. 18,800 520,948 Kimberly-Clark Corp. 7,600 636,652 Macy’s, Inc. 15,200 522,120 Marriott International, Inc. Class A 10,018 392,706 News Corp. Class A 34,500 769,005 Omnicom Group, Inc. 3,600 174,960 Stanley Black & Decker, Inc. 2,400 154,464 Target Corp. 24,500 1,425,654 Time Warner, Inc. 36,700 1,412,950 TJX Cos., Inc. (The) 9,000 386,370 Viacom, Inc. Class B 16,000 752,320 Wal-Mart Stores, Inc. 4,900 341,628 Walt Disney Co. (The) 26,700 1,294,950 COMMON STOCKS (57.1%)* cont. Shares Value Consumer staples (4.9%) Avon Products, Inc. 23,300 $377,693 Coca-Cola Co. (The) 4,100 320,579 Coca-Cola Enterprises, Inc. 28,800 807,552 Colgate-Palmolive Co. 3,200 333,120 CVS Caremark Corp. 26,700 1,247,690 General Mills, Inc. 10,300 396,962 Hertz Global Holdings, Inc. † 22,800 291,840 Kellogg Co. 4,700 231,851 Kraft Foods, Inc. Class A 10,201 393,963 Lorillard, Inc. 4,000 527,800 McDonald’s Corp. 3,400 301,002 Newell Rubbermaid, Inc. 21,900 397,266 PepsiCo, Inc. 3,700 261,442 Philip Morris International, Inc. 21,580 1,883,070 Procter & Gamble Co. (The) 14,100 863,625 Energy (6.8%) Anadarko Petroleum Corp. 2,200 145,640 Chevron Corp. 18,000 1,899,000 ConocoPhillips 8,300 463,804 Devon Energy Corp. 4,700 272,553 Exxon Mobil Corp. 41,500 3,551,154 Hess Corp. 6,100 265,045 National Oilwell Varco, Inc. 3,600 231,984 Newfield Exploration Co. † 6,800 199,308 Noble Corp. (Switzerland) 15,100 491,203 Occidental Petroleum Corp. 9,800 840,546 Phillips 66 † 3,800 126,312 Royal Dutch Shell PLC ADR (United Kingdom) 25,616 1,727,286 Schlumberger, Ltd. 11,476 744,907 Southwestern Energy Co. † 6,000 191,580 Total SA ADR (France) 13,400 602,330 Valero Energy Corp. 9,400 227,010 Financials (10.9%) Aflac, Inc. 13,900 592,001 Allstate Corp. (The) 19,200 673,728 American Express Co. 8,900 518,069 Bank of New York Mellon Corp. (The) 27,300 599,235 BB&T Corp. 8,700 268,395 Capital One Financial Corp. 9,400 513,804 Charles Schwab Corp. (The) 43,400 561,162 Chubb Corp. (The) 10,100 735,482 Citigroup, Inc. 54,850 1,503,438 Comerica, Inc. 9,400 288,674 Equity Residential Trust R 3,352 209,031 Fifth Third Bancorp 8,900 119,260 Goldman Sachs Group, Inc. (The) 8,580 822,479 JPMorgan Chase & Co. 79,200 2,829,815 Marsh & McLennan Cos., Inc. 29,800 960,454 MetLife, Inc. 11,200 345,520 Morgan Stanley 11,550 168,515 PNC Financial Services Group, Inc. 4,500 274,995 Progressive Corp. (The) 11,800 245,794 Prologis, Inc. R 6,072 201,773 Prudential Financial, Inc. 28,400 1,375,412 RenaissanceRe Holdings, Ltd. 2,600 197,626 4 Putnam VT George Putnam Balanced Fund COMMON STOCKS (57.1%)* cont. Shares Value Financials cont. Simon Property Group, Inc. R 1,341 $208,740 State Street Corp. 23,700 1,057,968 Sun Life Financial, Inc. (Canada) 11,200 243,712 Travelers Cos., Inc. (The) 17,500 1,117,200 U.S. Bancorp 32,600 1,048,416 Wells Fargo & Co. 49,900 1,668,656 Health care (9.4%) Abbott Laboratories 4,400 283,668 Aetna, Inc. 19,000 736,630 Baxter International, Inc. 21,300 1,132,095 Bristol-Myers Squibb Co. 12,700 456,565 CIGNA Corp. 15,400 677,600 Covidien PLC (Ireland) 12,225 654,038 Johnson & Johnson 49,000 3,310,440 Medtronic, Inc. 14,000 542,220 Merck & Co., Inc. 48,900 2,041,575 Novartis AG ADR (Switzerland) 8,800 491,920 Pfizer, Inc. 114,948 2,643,804 Quest Diagnostics, Inc. 4,000 239,600 Shire PLC ADR (Ireland) 2,400 207,336 St. Jude Medical, Inc. 19,200 766,272 Stryker Corp. 15,500 854,050 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 9,600 378,624 Thermo Fisher Scientific, Inc. 22,200 1,152,402 Technology (4.9%) Apple, Inc. † 500 292,000 Cisco Systems, Inc. 72,300 1,241,391 EMC Corp. † 24,100 617,683 Hewlett-Packard Co. 12,800 257,408 Honeywell International, Inc. 27,400 1,530,016 IBM Corp. 3,000 586,740 Intel Corp. 24,000 639,600 KLA-Tencor Corp. 2,500 123,125 L-3 Communications Holdings, Inc. 5,300 392,253 Microsoft Corp. 35,800 1,095,122 NetApp, Inc. † 6,800 216,376 Oracle Corp. 11,900 353,430 Qualcomm, Inc. 7,800 434,304 SanDisk Corp. † 6,000 218,880 Texas Instruments, Inc. 15,900 456,171 Yahoo!, Inc. † 8,200 129,806 Transportation (0.4%) FedEx Corp. 4,400 403,084 United Parcel Service, Inc. Class B 3,800 299,288 Utilities and power (2.9%) Ameren Corp. 21,700 727,818 American Electric Power Co., Inc. 15,200 606,480 Calpine Corp. † 12,800 211,328 Dominion Resources, Inc. 4,300 232,200 Duke Energy Corp. 11,900 274,414 Edison International 16,200 748,440 Entergy Corp. 13,020 883,928 Exelon Corp. 3,200 120,384 COMMON STOCKS (57.1%)* cont. Shares Value Utilities and power cont. NextEra Energy, Inc. 6,200 $426,622 PG&E Corp. 18,640 843,833 Total common stocks (cost $78,645,177) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.2%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, July 1, 2042 $1,000,000 $1,091,016 3 1/2s, TBA, July 1, 2042 1,000,000 1,068,750 U.S. Government Agency Mortgage Obligations (8.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 1,000,000 1,048,828 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 1,423,460 1,555,507 5s, August 1, 2033 462,251 502,030 4 1/2s, TBA, July 1, 2042 5,000,000 5,363,672 3 1/2s, TBA, July 1, 2042 6,000,000 6,305,625 Total U.S. government and agency mortgage obligations (cost $16,756,342) U.S. TREASURY OBLIGATIONS (7.9%)* Principal amount Value U.S. Treasury Bonds 4 5/8s, February 15, 2040 $400,000 $553,476 U.S. Treasury Notes 3 1/2s, May 31, 2013 3,800,000 3,912,545 2 5/8s, April 30, 2016 1,800,000 1,940,625 2 5/8s, February 29, 2016 6,900,000 7,425,586 1 1/4s, April 15, 2014 180,000 182,939 Total U.S. treasury obligations (cost $13,950,325) CORPORATE BONDS AND NOTES (16.3%)* Principal amount Value Basic materials (1.1%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $45,000 $57,263 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 235,000 278,095 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 80,000 94,900 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 135,000 148,529 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 80,000 81,551 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 56,096 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 17,760 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 20,000 20,212 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 175,374 International Paper Co. sr. unsec. notes 9 3/8s, 2019 144,000 192,295 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,113 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 44,105 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 15,000 18,728 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 31,303 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 45,000 45,146 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 68,436 Putnam VT George Putnam Balanced Fund 5 CORPORATE BONDS AND NOTES (16.3%)* cont. Principal amount Value Basic materials cont. Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) $130,000 $153,651 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 25,000 25,755 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 25,000 25,680 Sealed Air Corp. sr. notes 7 7/8s, 2017 95,000 102,600 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 3,000 3,608 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 7,000 7,814 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 35,820 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 50,907 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 10,000 9,866 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 95,000 106,121 Capital goods (0.2%) Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 132,775 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 170,632 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 46,286 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 18,862 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 35,000 38,444 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 20,000 20,957 Communication services (1.3%) American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 R 85,000 89,972 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 40,000 51,481 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 89,119 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 157,000 204,897 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 110,000 108,126 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 50,000 48,286 Comcast Cable Communications, LLC company guaranty sr. unsec. unsub. notes 8 7/8s, 2017 105,000 135,662 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 25,688 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 25,000 29,258 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 39,494 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 114,000 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 48,131 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 12,798 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 67,193 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 45,000 51,663 Qwest Corp. notes 6 3/4s, 2021 68,000 76,683 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 14,300 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 189,375 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 45,000 60,661 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 45,000 45,338 CORPORATE BONDS AND NOTES (16.3%)* cont. Principal amount Value Communication services cont. Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) $125,000 $117,349 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 115,878 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 73,127 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 50,000 54,395 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 82,297 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 146,222 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 177,406 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 51,435 Consumer cyclicals (1.0%) ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 42,000 41,136 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 58,000 57,715 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 65,000 73,457 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 110,000 141,355 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 66,950 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 67,976 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 137,665 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 75,000 78,578 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 23,550 Ford Motor Credit Co., LLC 144A sr. unsec. notes 4.207s, 2016 200,000 207,676 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 109,615 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 125,000 130,313 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 10,464 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 15,000 15,752 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 45,000 45,246 Masco Corp. sr. unsec. bonds 7 1/8s, 2020 45,000 49,651 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 161,982 Owens Corning company guaranty sr. unsec. notes 9s, 2019 48,000 59,760 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 27,091 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 58,763 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 11,129 Time Warner, Inc. debs. 9.15s, 2023 85,000 118,133 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 95,000 99,118 Whirlpool Corp. sr. unsec. unsub notes 4.7s, 2022 45,000 45,496 6 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (16.3%)* cont. Principal amount Value Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 $60,000 $83,026 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 85,000 118,089 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 39,747 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 160,401 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 44,383 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 166,812 207,201 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 19,360 19,755 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 147,861 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 15,000 12,600 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 40,000 38,701 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 230,000 326,606 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 24,143 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 243,426 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,427 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 55,000 65,752 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 104,743 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 90,000 117,240 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 70,000 80,063 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 112,778 Energy (1.0%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 188,840 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 114,459 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 33,775 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 60,605 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 129,008 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 35,996 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 55,000 71,317 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 28,411 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 18,920 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 50,000 50,393 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 92,250 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 65,111 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 41,054 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 140,110 CORPORATE BONDS AND NOTES (16.3%)* cont. Principal amount Value Energy cont. Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) $70,000 $72,271 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 140,000 157,440 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 169,271 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 40,000 42,255 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 82,833 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 23,000 29,975 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 33,812 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 40,418 Financials (7.2%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 215,000 218,902 Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 96,980 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 63,679 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 199,740 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 140,000 151,900 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 105,000 115,687 Aon PLC jr. unsec. sub. notes 8.205s, 2027 200,000 231,078 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 88,154 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 75,000 63,000 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 2,014,835 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 40,000 43,745 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 205,000 225,117 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 120,000 141,570 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 282,924 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 235,110 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 52,603 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 130,000 108,550 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 160,000 173,392 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 40,000 40,300 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 30,000 30,038 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 73,000 74,460 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 120,000 133,989 Citigroup, Inc. sub. notes 5s, 2014 140,000 143,509 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 50,000 50,300 Citigroup, Inc. unsec. sub. notes 5 1/2s, 2017 85,000 88,820 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 38,458 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 73,143 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 190,850 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 100,000 112,505 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 95,000 113,592 Putnam VT George Putnam Balanced Fund 7 CORPORATE BONDS AND NOTES (16.3%)* cont. Principal amount Value Financials cont. Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity $80,000 $66,400 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 15,000 17,001 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 120,000 127,652 GATX Financial Corp. notes 5.8s, 2016 80,000 85,769 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 221,181 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 145,000 171,306 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 220,000 207,863 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 239,502 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 245,000 253,151 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 105,670 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 60,000 61,080 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 144,861 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 281,625 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 188,612 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 46,013 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 18,000 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.467s, 2047 488,000 330,562 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 241,000 240,999 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 300,000 294,219 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 20,000 22,666 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 190,000 187,141 Loews Corp. notes 5 1/4s, 2016 35,000 38,752 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 160,428 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 186,273 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 336,494 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 333,000 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 52,745 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 69,243 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 98,000 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 194,867 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 58,161 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 32,951 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 317,200 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 61,024 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 54,886 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 39,891 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, perpetual maturiy (Netherland) 75,000 94,350 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 40,000 40,067 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 140,000 146,020 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 92,323 CORPORATE BONDS AND NOTES (16.3%)* cont. Principal amount Value Financials cont. Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) $110,000 $121,656 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.468s, 2037 270,000 196,489 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 40,000 46,036 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 79,563 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 110,000 142,039 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 85,000 89,642 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 343,739 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 100,289 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 140,000 137,297 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 110,000 119,878 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 30,000 29,400 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 500,000 747,040 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 62,798 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 30,000 31,920 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 78,413 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 62,926 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,869 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 47,951 WellPoint, Inc. notes 7s, 2019 90,000 111,998 Technology (0.3%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 43,000 45,903 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 247,072 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 145,000 173,191 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 60,000 62,263 Transportation (0.4%) American Airlines 2011-2 Class A Pass-Through Trust pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 48,524 51,435 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 97,177 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 47,472 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 14,307 15,201 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 60,979 64,333 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 30,000 30,735 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 71,104 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 167,085 167,921 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 99,188 112,827 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 21,565 8 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (16.3%)* cont. Principal amount Value Utilities and power (2.1%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 $60,000 $61,850 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 63,010 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 20,000 20,637 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 219,626 Beaver Valley Funding Corp. sr. bonds 9s, 2017 55,000 56,892 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 120,000 134,928 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 188,700 198,842 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 37,303 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.761s, 2066 248,000 222,333 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 107,578 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 74,801 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 86,992 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 97,043 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 35,025 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 100,000 118,433 Electricite de France SA (EDF) 144A sr. notes 5.6s, 2040 (France) 40,000 41,098 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 105,000 112,096 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 37,510 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 54,764 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 30,000 28,281 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 40,218 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 46,412 Kansas Gas and Electric Co. bonds 5.647s, 2021 42,679 46,683 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 110,000 110,000 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 10,000 13,162 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 57,567 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 59,335 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 37,335 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 42,050 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 5,037 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 226,256 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 99,495 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 95,492 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 139,319 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 18,091 CORPORATE BONDS AND NOTES (16.3%)* cont. Principal amount Value Utilities and power cont. Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 $135,000 $184,616 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 150,000 154,463 Union Electric Co. sr. bonds 6.7s, 2019 125,000 157,164 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 36,647 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 300,000 312,000 Total corporate bonds and notes (cost $26,546,387) INVESTMENT COMPANIES (1.2%)* Shares Value Financial Select Sector SPDR Fund 81,500 $1,191,530 Market Vectors Gold Miners ETF 2,400 118,992 Utilities Select Sector SPDR Fund 20,200 747,198 Total investment companies (cost $1,736,963) CONVERTIBLE PREFERRED STOCKS (1.0%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 3,584 $179,872 General Motors Co. Ser. B, $2.375 cv. pfd. 7,367 244,511 MetLife, Inc. $3.75 cv. pfd. 6,300 389,781 PPL Corp. $4.75 cv. pfd. 8,707 463,299 PPL Corp. $4.375 cv. pfd. 6,662 356,417 United Technologies Corp. $3.75 cv. pfd. 4,200 221,298 Total convertible preferred stocks (cost $2,004,231) MORTGAGE-BACKED SECURITIES (0.5%)* Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 $250,000 $258,925 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 873,329 14,806 Ser. T-56, Class 3, IO, 0.478s, 2043 625,011 8,203 Ser. T-56, Class 1, IO, 0.296s, 2043 816,984 6,127 Ser. T-56, Class 2, IO, 0.127s, 2043 751,423 2,348 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 323 289 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 F 97,235 98,209 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 90,881 Ser. 99-C1, Class G, 6.41s, 2031 97,000 96,515 Ser. 98-C4, Class H, 5.6s, 2035 143,000 154,710 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.781s, 2049 125,027 127,215 Total mortgage-backed securities (cost $779,343) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $37,507 IL State G.O. Bonds 4.421s, 1/1/15 65,000 68,494 4.071s, 1/1/14 185,000 191,186 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 73,581 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 48,062 Total municipal bonds and notes (cost $375,207) Putnam VT George Putnam Balanced Fund 9 ASSET-BACKED SECURITIES (—%)* Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † $14,822 $1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.992s, 2032 58,797 24,695 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E,8s, 2038 204,874 20,487 Total asset-backed securities (cost $86,984) FOREIGN GOVERNMENT BONDS AND NOTES (—%)* Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $34,000 $32,649 Total foreign government bonds and notes (cost $35,484) SHORT-TERM INVESTMENTS (14.1%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% e 19,643,119 $19,643,119 Straight-A Funding, LLC Commercial Paper with an effective yield of 0.175%, September 21, 2012 $2,250,000 2,249,003 Straight-A Funding, LLC Commercial Paper with an effective yield of 0.148%, July 9, 2012 3,000,000 2,999,900 Total short-term investments (cost $24,892,097) Total investments (cost $165,808,540) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interestrate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interestrate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $176,797,011. † Non-income-producing security. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $14,804,570 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,894,388 $— $— Capital goods 4,249,737 — — Communication services 7,363,069 — — Conglomerates 4,792,295 — — Consumer cyclicals 10,730,472 — — Consumer staples 8,635,455 — — Energy 11,979,662 — — Financials 19,349,354 — — Health care 16,568,839 — — Technology 8,584,305 — — Transportation 702,372 — — Utilities and power 5,075,447 — — Total common stocks — — Asset-backed securities — 45,183 — Convertible preferred stocks 221,298 1,633,880 — Corporate bonds and notes — 28,885,359 — Foreign government bonds and notes — 32,649 — Investment companies 2,057,720 — — Mortgage-backed securities — 858,228 — Municipal bonds and notes — 418,830 — U.S. Government and Agency Mortgage Obligations — 16,935,428 — U.S. Treasury Obligations — 14,015,171 — Short-term investments 19,643,119 5,248,903 — Totals by level $— The accompanying notes are an integral part of these financial statements. 10 Putnam VT George Putnam Balanced Fund Statement of assets and liabilities 6/30/12 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $146,165,421) $171,278,044 Affiliated issuers (identified cost $19,643,119) (Note 5) 19,643,119 Dividends, interest and other receivables 753,191 Receivable for investments sold 1,033,240 Total assets Liabilities Payable to custodian 104 Payable for investments purchased 661,322 Payable for purchases of delayed delivery securities (Note 1) 14,822,681 Payable for shares of the fund repurchased 141,661 Payable for compensation of Manager (Note 2) 76,745 Payable for investor servicing fees (Note 2) 26,477 Payable for custodian fees (Note 2) 5,546 Payable for Trustee compensation and expenses (Note 2) 86,956 Payable for administrative services (Note 2) 343 Payable for distribution fees (Note 2) 19,027 Other accrued expenses 69,721 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $275,185,156 Undistributed net investment income (Note 1) 1,465,978 Accumulated net realized loss on investments (124,966,772) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 25,112,649 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $82,612,408 Number of shares outstanding 10,946,323 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.55 Computation of net asset value Class IB Net assets $94,184,603 Number of shares outstanding 12,519,144 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.52 The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 11 Statement of operations Six months ended 6/30/12 (Unaudited) Investment income Dividends (net of foreign tax of $11,566) $1,559,590 Interest (including interest income of $8,196 from investments in affiliated issuers) (Note 5) 934,841 Total investment income Expenses Compensation of Manager (Note 2) 481,212 Investor servicing fees (Note 2) 90,324 Custodian fees (Note 2) 7,885 Trustee compensation and expenses (Note 2) 7,306 Administrative services (Note 2) 3,022 Distribution fees — Class IB (Note 2) 119,626 Auditing 49,343 Other 24,391 Total expenses Expense reduction (Note 2) (3,270) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,681,360 Net realized loss on foreign currency transactions (Note 1) (19) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 26 Net unrealized appreciation of investments during the period 4,627,675 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/12* 12/31/11 Decrease in net assets Operations: Net investment income $1,714,592 $3,745,735 Net realized gain on investments and foreign currency transactions 4,681,341 8,412,035 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 4,627,701 (6,577,962) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,872,551) (2,167,229) Class IB (1,873,492) (2,233,016) Decrease from capital share transactions (Note 4) (9,487,168) (27,937,390) Total decrease in net assets Net assets: Beginning of period 179,006,588 205,764,415 End of period (including undistributed net investment $1,465,978 and $3,497,429, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 12 Putnam VT George Putnam Balanced Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/12† .08 .39 (.17) — * .37 * .37 * 1.01 * 44 * 12/31/11 .15 .06 (.17) — .74 .74 2.07 100 12/31/10 .16 .58 (.37) — .74 f .74 f 2.38 191 12/31/09 .19 1.22 (.31) — 1.00 g,h .77 g 3.15 237 12/31/08 .33 (4.35) (.47) (.82) .77 g .77 g 3.85 140 12/31/07 .35 (.20) (.38) (1.19) .72 g .72 g 3.03 128 Class IB 6/30/12† .07 .38 (.15) — * .49 * .49 * .89 * 44 * 12/31/11 .13 .07 (.15) — .99 .99 1.82 100 12/31/10 .14 .57 (.35) — .99 f .99 f 2.13 191 12/31/09 .17 1.21 (.28) — 1.25 g,h 1.02 g 2.87 237 12/31/08 .31 (4.33) (.44) (.82) 1.02 g 1.02 g 3.59 140 12/31/07 .32 (.20) (.34) (1.19) .97 g .97 g 2.78 128 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.05% 12/31/08 0.04 12/31/07 0.02 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 13 Notes to financial statements 6/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through June 30, 2012. Putnam VT George Putnam Balanced Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and U.S. value stocks of large and midsize U.S. companies, with a greater focus on value stocks. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate-to long term maturities (three years or longer). The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. 14 Putnam VT George Putnam Balanced Fund Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2011, the fund had a capital loss carryover of $128,267,273 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $94,493,860 12/31/16 33,773,413 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $167,189,383, resulting in gross unrealized appreciation and depreciation of $27,641,384 and $3,909,604, respectively, or net unrealized appreciation of $23,731,780. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.1% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets, that do not represent the fund’s investments Putnam VT George Putnam Balanced Fund 15 in other Putnam funds, other than Putnam Money Market Liquidity Fund over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $44 under the expense offset arrangements and by $3,226 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $142, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $70,024,412 and $84,762,897, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $13,470,557 and $10,175,490, respectively. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/12 Year ended 12/31/11 Six months ended 6/30/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 200,449 $1,505,129 403,822 $2,966,888 259,099 $1,941,727 568,844 $4,051,868 Shares issued in connection with reinvestment of distributions 245,420 1,872,551 294,460 2,167,229 246,188 1,873,492 304,226 2,233,016 445,869 3,377,680 698,282 5,134,117 505,287 3,815,219 873,070 6,284,884 Shares repurchased (945,067) (7,103,951) (2,331,029) (16,859,247) (1,278,943) (9,576,116) (3,122,174) (22,497,144) Net decrease Note 5 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $8,196 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $24,003,011 and $19,938,260, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 16 Putnam VT George Putnam Balanced Fund Note 8 — New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011-04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. Putnam VT George Putnam Balanced Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low 18 Putnam VT Geor ge Putnam Balanced Fund expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Fund) — Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 4th Over the one-year, three-year and five-year periods ended December 31, 2011, there were 191, 177 and 156 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Putnam VT Geor ge Putnam Balanced Fund 19 The Trustees, while noting that your fund’s investment performance over the one- and three-year periods ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the five-year period ended December 31, 2011, and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over this period was due in significant part to the fund’s particularly weak performance in 2007 and 2008. They noted Putnam Management’s assessment that performance in 2007 was hurt by poor stock selection, particularly within the information technology, financials, and consumer discretionary sectors, and that performance in 2008 was hurt by the fund’s exposure to mortgage-backed securities and collateralized mortgage obligations. The Trustees considered steps that Putnam Management had taken to support improved performance, noting in particular that, in November 2008, a new portfolio manager replaced the three individuals on the portfolio management team with responsibility for the fund’s equity investments, and that the fund’s relative performance has improved under this portfolio manager, with the fund ranking in the first quartile for the one- and three-year periods ended December 31, 2011. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Putnam VT Geor ge Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Putnam VT George Putnam Balanced Fund 21 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. 275811 8/12 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2012
